[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Exhibit 10.49

 

AMENDMENT NO. 8 TO COLLABORATION

AND OPTION AGREEMENT

 

This Amendment No. 8 to the Agreement (this “Amendment No. 8”) is entered into
as of November 30, 2016 (the “Amendment Effective Date”) by and between
Cytokinetics, Incorporated (“Cytokinetics” or “CK”), a Delaware corporation,
having its principal place of business at 280 East Grand Ave., South San
Francisco, California 94080 and Amgen Inc., a Delaware corporation having its
principal place of business at One Amgen Center Drive, Thousand Oaks, California
91320 (“Amgen”).

 

WHEREAS, Cytokinetics and Amgen are parties to that certain Collaboration and
Option Agreement dated December 29, 2006, as amended (the “Agreement”);

WHEREAS, the Parties wish to amend the Milestone Event with respect to
initiation of the [*] Phase III clinical trial of omecamtiv mecarbil (also known
as CK-452) as a [*] Compound;

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, CK and Amgen, intending to be
legally bound, agree to amend the Agreement as set forth below.    

1.

Definitions.  Capitalized terms used herein and not otherwise defined have the
meaning ascribed in the Agreement.  

2.

Phase III Initiation Milestone.  The Parties hereby agree that, with respect to
Table 13.3.1 of the Agreement and CK-452 as a [*] Compound [*], the Milestone
Event for Phase III Initiation for CK-452 as a [*] Compound shall be deemed to
have occurred on the Amendment Effective Date.

Except as expressly set forth herein, all of the terms and conditions of the
Agreement will remain in full force and effect. This Amendment No. 8 constitutes
the entire agreement between the Parties as to its subject matter, and
supersedes and merges all prior negotiations, representations, agreements and
understandings regarding the same.

 

{Signatures follow on the next page}

 




--------------------------------------------------------------------------------

 

 



Amgen Inc.

 

By:  /s/ Sean E. Harper

Name: Sean E. Harper

Title:  EVP Research & Development

 



 

 

 

 

 

 

 



 

IN WITNESS WHEREOF, the Parties have executed this Amendment No. 8 as of the
Amendment Effective Date.  



Cytokinetics, Inc.

 

By:  /s/ Robert I. Blum

Name: Robert I. Blum

Title:  President and CEO

 